Citation Nr: 1227181	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder due to asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to January 1979 and from December 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted his claim for service connection in November 2006, and it was denied in a May 2007 rating decision.  He disagreed with the denial of his claim, and perfected his appeal in September 2008.  He died in July 2010, and the Board dismissed the appeal in December 2010.  The appellant, the Veteran's surviving spouse, timely moved to be substituted as the claimant in the appeal.  In December 2010 the RO notified the appellant that she was an eligible survivor to be substituted as the original claimant for the purpose of processing the appeal to completion, and the appeal was recertified to the Board.

  
FINDINGS OF FACT

1.  The Veteran had a restrictive lung disorder due to asbestosis.

2.  Asbestosis was related to service.


CONCLUSION OF LAW

Asbestosis was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claim of entitlement to service connection for a low back disability, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining respiratory or pulmonary disorders.  

Service personnel records reflect that the Veteran served as a radioman, a teletype repairman, and a crypto repairman during his 26 years of service.  He had approximately 12 years of sea duty aboard various ships, beginning during his first period of service from March 1955 to December 1958.  He has also stated that he participated in at least six shipyard availability periods where asbestos insulation was removed and/or replaced.  According to the Veteran, he was assigned to new construction in Puget Sound and dry-dock from October 1963 to March 1964 for pre-commissioning detail for the USS Cochrane.  The Board notes that a DD Form 214 reflects service from December 1958 to September 1964 including two years of sea service aboard the USS Cochrane.  

The record contains treatment reports from R.J.K., Jr., M.D., from Southeastern Pulmonary Associates.  They indicate that on CT scan in May 2005, a history of interstitial scarring, pleural plaques, and asbestosis was noted.  The technologist indicated that the study demonstrated interstitial fibrotic changes predominantly in the lung bases, and that the appearance was compatible with asbestosis.  She also noted that there were no significant pleural plaques.  

In January 2006 Dr. K. noted that the Veteran was seen for follow-up of interstitial lung disease, presumably asbestosis.  Dr. K. indicated that the Veteran had initially been seen in May 2005.  He stated that full pulmonary function testing demonstrated mild-moderate restrictive lung disease.  The impression was interstitial lung disease with pulmonary fibrosis, presumably asbestosis, but without classic findings of bilateral pleural plaques associated with interstitial scarring.

Records from F.G., M.D., F.C.C.P., of Respiratory Specialists, Inc. include a September 2006 treatment record that contains an extensive history.  At that time, the Veteran reported a history of working on various ships during his Navy service.  He stated that he had quit smoking in 1991 after smoking for 30 to 35 years.  He noted that following service he worked in the Civil Service as an electronic maintenance supervisor for 15 years and performing custodial work for approximately eight years.  Spirometry was noted to show a pattern suggestive of moderate restriction and no obstruction.  The impression was restrictive lung disease secondary to interstitial fibrosis secondary to asbestosis.  

X-rays taken in September 2007 showed extensive interstitial fibrotic lung disease.

A VA examination was carried out in February 2008.  The Veteran's history was reviewed, to include his report of having been aboard ships with asbestos insulation.  The examiner, a nurse practitioner, noted that CT in May 2005 had revealed interstitial fibrotic changes predominantly in the lung bases, compatible with asbestosis.  She also noted that X-rays in January 2008 revealed emphysema, fibrosis, bronchitis, and possible bronchiectasis.  She indicated that a CT was performed and that it showed extensive chronic interstitial changes in both lungs and chronic obstructive pulmonary disease (COPD).  She stated that she had consulted the radiologist, who opined that the diagnosis was COPD.  
While she provided a diagnosis of COPD, she noted that the category of respiratory disease was restrictive.  She concluded that the findings obtained on the CT were not conclusive for asbestosis.

As noted, the Veteran died in July 2010.  The death certificate lists interstitial lung disease as the cause of death, due to or as a consequence of asbestosis.

Turning first to the question of whether there was a diagnosis of asbestosis during the Veteran's lifetime, the Board notes that the evidence is in conflict.  A private pulmonologist, Dr. K., conducted appropriate tests and produced records indicating that the Veteran had interstitial fibrotic changes that had an appearance consistent with asbestosis.  Dr. G. recorded a complete history, to include the Veteran's sea service in the Navy as well as his smoking history.  He indicated that spirometry revealed a pattern suggestive of restriction but no obstruction.  Both pulmonologists offered diagnoses of interstitial fibrosis secondary to asbestosis.  The Board acknowledges that the February 2008 VA examiner, a nurse practitioner, concluded that the diagnosis was COPD and that CT scan was not conclusive for asbestosis.  However, she also indicated that X-rays one month prior to her examination revealed not only emphysema, but fibrosis, bronchitis, and possible bronchiectasis.  She noted that current CT scan showed extensive chronic interstitial changes as well as COPD.  She stated that the category of respiratory disease was restrictive rather than obstructive.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the Board has determined that the findings of two pulmonologists are most probative as to the question of whether the Veteran had a lung disorder that was consistent with asbestosis.  On the other hand, the internal inconsistency in the VA examiner's report, to the extent that she noted extensive chronic interstitial changes in both lungs and identified restrictive lung disease but failed to explain how she then reached a diagnosis of COPD and ruled out asbestosis, renders it less probative.  As such, the most probative evidence of record establishes that the Veteran had a lung disorder related to asbestosis.

The Board now turns to the crucial question of whether the Veteran was exposed to asbestos during service.  In reaching its conclusion, the Board has considered the Veteran's more than 12 years of sea duty, along with his competent report that he participated in various periods of shipyard availability during which ships were refitted and his assignment to new construction of the USS Cochrane.  The Board has also considered the Veteran's reported post-service employment following his retirement as a Chief Petty Officer from the Navy.  In September 2006, he reported that he had been an electronic maintenance supervisor for 15 years in the Civil Service, following by a job performing custodial work for approximately eight years.  Notably, nothing in his reported post-service employment history suggests exposure to asbestos.  Having considered this evidence, the Board concludes that it is highly likely that the Veteran had exposure to asbestos during service.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to service connection for a lung disorder due to asbestosis is warranted.


ORDER

Entitlement to service connection for a lung disorder due to asbestosis is granted.




____________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


